DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 9, 15, 18, 22, 24 and 26 are cancelled. Claims 10 and 21 are withdrawn. Claim 19 is amended. Claim 27 is newly added. Claims 1-8, 11-14, 16-17, 19-20, 23, 25 and 27 are presently examined.

Applicant’s arguments regarding the rejection under 35 USC 112(d) have been fully considered but they are not persuasive. Applicant argues that the claim is in proper dependent form since it depends on claim 19, however, the claim has been cancelled. The rejection of 12/11/2020 is nevertheless overcome since the claim is cancelled.

The declaration of Mr. Ederer under 37 CFR 1.132 filed 5/11/2021 is insufficient to overcome the rejection of claims 5 and 19-20 based upon Sachs as set forth in the last Office action because:
The declaration of Mr. Ederer clearly sets forth that cubes printed using the inventive method have a lower density than cubes of the prior art due to a low density powder region. This conclusion is amply supported by experimental evidence. However, it is unclear that the changes in density are caused by the claimed method. In the claimed method, a material layer is produced from a slip including the particulate material, and the overall material layer is required to have a specific density compared to the particulate material. In contrast to this method, the declaration of Mr. Ederer describes a method of forming a hollow cube in which loose powder is positioned inside of a cube formed using additive manufacturing. There is no comparison of the relative densities within the layer. Furthermore, the 3 and the powder density is 0.32 g/cm3. In relative terms, the printed part has a density of over 200% of a solid density of the powder, well outside the claimed range of about 50% to about 80%. The declaration is therefore not persuasive. See MPEP § 716.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 4, the limitation "printing device" (line 4) has been interpreted under 35 USC 112(f) since the term “device” is considered to be a generic placeholder and is not modified by any structural limitations but rather only the functional term “printing”. A review of the specification indicates that the printing device emits binder through a nozzle [0048]. Therefore, for the purposes of this Office action, the limitation will be considered to require a printing device having a nozzle or equivalents thereof.

Regarding claim 19, the limitations “first heating means” (line 9) and “second heating means” (line 11) have been interpreted under 35 USC 112(f) because they use the generic placeholder “means” coupled with the functional language “heating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modified. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 USC 112(f) limitations: A radiant heater in the IR-A or IR-B range, or an IR emitter [0045].

Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the special technical feature and claims 1 and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Regarding claim 5, the limitation “the material layer has a density of about 50% to about 80% of a solid density of the particulate material after the carrier fluid is removed” (lines 5-6) is considered to be a statement that compares the packing density of the particles in the layer compared to the mass and volume of the solid particles (excluding volume occupied by the carrier fluid and/or air) in the carrier fluid.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 27, there is insufficient antecedent basis for the limitation “the thermoplastic” in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it depended on claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6 and 11-13, 20, 25 and 27 are rejected under 35 U.S.C. 103 as being obvious over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) and Zhang (US 6,253,116).

Regarding claim 1, Baumann discloses a process for forming a three dimensional object from a pulverulent material [0001] in which a layer of a pulverulent substrate having a median grain size of between 40 microns and 70 microns [0050] is provided [0041] from a storage vessel to a doctor blade [0091], which is considered to be an equivalent of recoater as required by the interpretation under 35 USC 112(f). A liquid absorber is selectively applied to the regions of the layer to be sintered [0043] and electromagnetic radiation is applied to melt the selected regions [0045] to bond those regions of the layer together [0091]. The layer can then be lowered by the height of the next layer [0049]. These steps are repeated until the desired molding has been fabricated layer by layer [0047]. The absorber absorbs the radiation emitted [0017] which is then transferred to the layer substrate by heating for a sufficient time [0079] that surrounds to the absorber thus heated to a higher temperature [0080], which is considered to meet the special definition of paragraph [0019] in applicant’s specification. Unbonded power is removed to release the part following the conclusion of fabrication [0038]. The pulverulent substance is released onto the part from a storage chamber (figure 1, reference numeral 1), and the liquid absorber is applied using a separate apparatus ([0091], figure 1, reference numeral 3), which is considered to meet the claim limitation of two application components. Baumann does not explicitly 
Regarding (a), Sachs teaches a method of forming parts from powder in layers (column 1, lines 23-39) in which a slurry is deposited over a porous substrate support (column 8, lines 54-59). The slurry is prepared using powder in a liquid vehicle such as water (column 16, lines 1-14) and is deposited in a single jet from a nozzle (column 9, lines 61-67). The slip cast layer is dried to evaporate water to prevent interactions with the binder (column 9, lines 7-22) over a period of 10-60 seconds (column 15, lines 39-47). The powder bed is heated once after the slurry is applied and a second time to activate the binder material (figure 1). The nozzle of Sachs is considered to meet the claim limitation of a coater device since it forms a layer on top of a previous layer of the part to form a coat. Sachs additionally teaches that using a slurry allows fine submicron particles to be used to form parts with fine details and thin layers (column 9, lines 46-60).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pulverulent substrate of Baumann with the slurry and associated applicator of Sachs. One would have been motivated to do so since Sachs teaches a slurry that allows fine submicron particles to be used to form parts with fine details and thin layers.
Regarding (b), Zhang teaches a method for forming three dimensional objects (abstract) having a working head that is kept a precise distance away from the previous layer to form a line of material that forms a certain thickness due to surface adhesion and surface tension (column 6, lines 10-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the nozzle of modified Baumann with the distance of Zhang. One would have been motivated to do so since Zhang teaches that maintaining the distance between the working head and previous layer allows layer thickness to be controlled.

Regarding claim 4, Baumann discloses that the absorber is applied with an inkjet [0082] apparatus [0029], which is considered to be an equivalent of the printing device with a nozzle.

Regarding claim 6, Baumann discloses that the regions to be bonded by the electromagnetic regions are melted [0045].

Regarding claim 11, Baumann discloses that the thickness of the layer is selected [0060] and that the fabrication is carried out in a manufacturing chamber [0042]. The pulverulent substrate has a median grain size of between 40 microns and 70 microns [0050].

Regarding claim 12, Baumann discloses that the part fabrication occurs by selective melting of the pulverulent material [0045].

Regarding claim 13, Baumann discloses that the part is formed by sintering the pulverulent substrate [0037] and that the absorber comprises carbon black [0067]. Sachs teaches that the slurry contains a liquid vehicle such as water (column 16, lines 1-4). 

Regarding claim 20, modified Baumann teaches all the claim limitations as set forth above. Baumann discloses that the layer thickness is between 0.08 mm and 0.2 mm [0047], which is equivalent 80 um to 200 um, that the pulverulent substrate is a polyamide [0055], and that the median grain size of the pulverulent substrate is between 40 to 70 microns [0050]. Sachs teaches that the slurry solvent can be an alcohol (column 16, lines 56-67) and that the slurry powder can be a polymeric powder suspension (column 17, lines 1-3). The major solid component in the slurry is the powder material that forms the layer (column 16, lines 1-14) and has a packing fraction of 55% (column 15, lines 48-58). One of ordinary 

Regarding claim 25, Sachs teaches that the device creates a uniform distribution of slurry so that the resulting layer is uniform (column 10, lines 66-67, column 11, lines 1-7).

Regarding claim 27, Baumann discloses that the pulverulent substrate is a polyamide [0055].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) and Zhang (US 6,253,116) as applied to claim 1 above, and further in view of Hermann (US 2011/0117485).

Regarding claim 2, the combination as set forth above is referred to as modified Baumann. Baumann additionally discloses that the pulverulent material is melted to bond it into a layer [0036] and that the process occurs in a temperature controlled construction space [0080]. Sachs teaches that the slip cast layer is dried to evaporate water to prevent interactions with the binder (column 9, lines 7-22). Modified Baumann does not explicitly teach a temperature of the build area.
Hermann teaches that a method of manufacturing a three dimensional article by bonding particles together (abstract) that are fused in a build chamber by IR radiation in a build chamber having a temperature of 185 °C [0053].
.

Claims 3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) and Zhang (US 6,253,116) as applied to claim 11 above, and further in view of Hermann (US 2011/0117485) and Giller (US 2007/0241482).

Regarding claims 3 and 17, modified Baumann teaches all the claim limitations as set forth above. Baumann discloses the process occurs in a temperature controlled construction space [0080]. The energy is applied in the infrared region by a radiative heater [0012]. The apparatus operates at about 40 °C [0094] and the pulverulent material is a material with a melting point of between about 70 °C and 200 °C [0054] that is a polymer [0055]. Sachs teaches that the slip cast layer is dried to evaporate water to prevent interactions with the binder (column 9, lines 7-22). Modified Baumann does not explicitly (a) the temperature of the build chamber and (b) teach the energy applied to the binder being between 190 °C and 210 °C.
Regarding (a), Hermann teaches that a method of manufacturing a three dimensional article by bonding particles together (abstract) that are fused in a build chamber by IR radiation in a build chamber having a temperature of 185 °C [0053].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the temperature controlled manufacturing chamber of modified Baumann with the temperature of Hermann. One would have been motivated to do so since Hermann teaches that 185 °C is a suitable temperature for applying IR radiation to particles being fused.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polymer of modified Baumann with the fusing temperature of Giller, and to make the temperature fall between 190 °C and 200 °C. One would have been motivated to do so since Baumann teaches that a polymer with a melting point between about 70 °C and 200 °C and Giller teaches that this is a reasonable range for melting polymers. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists (MPEP § 2144.05 (I)).

Regarding claim 18, Baumann discloses that electromagnetic radiation is applied to melt the selective regions [0045] to bond those regions of the layer together [0091] in every cycle [0047].

Regarding claim 23, Baumann teaches that the heating occurs using IR [0012].

Regarding claim 24, modified Baumann teaches all the claim limitations as set forth above. Modified Baumann does not explicitly teach the different heating steps carried out by different heaters.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have separate heaters operating in the claimed order. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). See MPEP § 2144.04 (IV)(C).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) and Zhang (US 6,253,116) as applied to claim 11 above, and further in view of Giller (US 2007/0241482).

Regarding claim 5, modified Baumann teaches all the claim limitations as set forth above. Baumann additionally discloses that the layer thickness is between 0.08 mm and 0.2 mm [0047], which is equivalent 80 microns to 200 microns. Sachs teaches that the layer has a packing density of at least 50%, which is considered to be equivalent to a material layer density of at least 50% of the solid density of the particulate material after the carrier fluid is removed. Modified Baumann does not explicitly teach (a) the dosing of the liquid material or changes in density following evaporation and (b) the packing density being between about 50% to about 80%.
Regarding (a), Giller teaches a process for producing three dimensional objects by melting and adhering portions of particulate material together [0002] in which in which a layer is deposited [0096], absorber is deposited in areas of the layer to be formed into a part [0098], and the layer is heated to melt, sinter or otherwise bond the absorber treated regions [0099] as part of a repeating cycle [0100]. The absorber is a fluid absorber that is applied in a volume fraction of 0.19 relative to the part being created [0250]. Giller additionally teaches that this absorber fluid allows the absorber contributes to the final composition of the part [0133]. 

Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the packing density fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists (MPEP § 2144.05 (I)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) and Zhang (US 6,253,116) as applied to claim 11 above, and further in view of Merot (US 7,790,096).

Regarding claim 7, modified Baumann teaches all the claim limitations as set forth above. Baumann discloses that the object is released following a fabrication cycle [0038] and is silent to beginning another fabrication cycle. One of ordinary skill in the art would recognize that Baumann therefore discloses a batch process. Modified Baumann does not explicitly teach the manufacturing chamber being removable.
Merot teaches a thermal management system to control preheating and cooldown of a laser sintering system having a removable build chamber (abstract) where one build chamber is removed and replaced with another (column 2, lines 40-48) to avoid incurring delay during heating or cooling (column 2, lines 33-39) while the chamber with the fabricated part is cooled replaced with a preheated chamber (column 2, lines 53-58).


Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) and Zhang (US 6,253,116) as applied to claim 1 above, and further in view of Crump (US 2014/0048980).

Regarding claim 8, modified Baumann teaches all the claim limitations as set forth above. Modified Baumann does not explicitly teach the build plane being obliquely oriented to a horizontal direction.
Crump teaches an additive manufacturing system in which the 3D part is printed in an orientation that is sloped relative to both the horizontal and vertical directions [0049].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the build plate of modified Baumann with the sloped orientation of Crump. One would have been motivated to do so since Crump teaches that objects can be additively manufactured in different orientations. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being obvious over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) and Zhang (US 6,253,116) as applied to claim 13 above, as evidenced by Ratowsky (US 3,668,997).

Regarding claim 14, modified Baumann teaches all the claim limitations as set forth above. Baumann discloses that the particular material is polyvinyl chloride [0090] and Sachs teaches that the slurry solvent can be an alcohol (column 16, lines 56-67). Modified Baumann does not explicitly teach that polyvinyl chloride is a thermoplastic material.
Ratowsky teaches that polyvinyl chloride is a thermoplastic material (column 4, lines 1-2).

Regarding claim 16, modified Baumann teaches all the claim limitations as set forth above. Modified Baumann does not explicitly teach varying the layer thickness between layers.
Sachs teaches a three dimensional printing apparatus that measures the height of the powder bed following the deposition of a layer and provides an error signal that is processed and used to change the thickness of a subsequent layer to compensate for errors (column 25, lines 41-57).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of modified Baumann with the error compensation of Sachs. One would have been motivated to do so since Sachs teaches a three dimensional printing apparatus that compensates for height errors in previously fabricated parts.

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) and Zhang (US 6,253,116) as evidenced by Ratowsky (US 3,668,997) as applied to claim 14 above, and further in view of Droscher (US 6,243,616).

Regarding claim 15, modified Baumann teaches all the claim limitations as set forth above. Modified Baumann does not explicitly teach each layer having the same thickness.
Droscher teaches a method for producing three dimensional objects (abstract) in which layers having a calculated layer thickness (column 3, lines 11-27) that is uniform throughout the part to obtain a good quality part (column 4, lines 35-42).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine layers of modified Baumann with the uniform thickness layer thickness of Droscher. One would have been motivated to do so since Droscher teaches that a uniform layer thickness is essential for part quality.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2007/0238056) in view of Sachs (US 6,596,224) and Erikson (US 2009/0283501) and Hickerson (US 8,708,685) and Zhang (US 6,253,116).

Regarding claim 19, Baumann discloses a process for forming a three dimensional object from a pulverulent material [0001] in which a layer of a pulverulent substrate having a median grain size of between 40 microns and 70 microns [0050] is provided [0041] from a storage vessel to a doctor blade [0091], which is considered to meet the claim limitation of a coater. The powder may also include a metal alloy [0060]. A liquid absorber is selectively applied to the regions of the layer to be sintered [0043] and electromagnetic radiation is applied to melt the selective regions [0045] to bond those regions of the layer together using a lamp ([0091], figure 1, reference numeral 5). The layer can then be lowered by the height of the next layer [0049]. These steps are repeated until the desired molding has been fabricated layer by layer [0047]. The absorber absorbs the radiation emitted [0017] which is then 
Regarding (a), Sachs teaches a method of forming parts from powder in layers (column 1, lines 23-39) in which a slurry is deposited over a porous substrate support (column 8, lines 54-59). The slurry is prepared using powder in a liquid vehicle such as water (column 16, lines 1-14) and is deposited in a single jet from a nozzle (column 9, lines 61-67). Sachs additionally teaches that using a slurry allows fine submicron particles to be used to form parts with fine details and thin layers (column 9, lines 46-60).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pulverulent substrate of Baumann with the slurry and associated applicator of Sachs. One would have been motivated to do so since Sachs teaches a slurry that allows fine submicron particles to be used to form parts with fine details and thin layers.
Regarding (b), Erickson teaches a laser manufacturing process for a workpiece [0006] made from super alloy granules [0003] in which heating is carried out every 10 layers to ensure that cracking is avoided and that sufficient heating takes place to maintain structural integrity [0036].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heat application of modified Sachs with the heating every 10 layers of Erikson. One would have been motivated to do so since Erikson teaches that heating every 
Regarding (c), Hickerson teaches a three dimensional printing system in which a powder material is heated to a temperature 2-15 °C below its melting point to facilitate rapid sintering of the powder without requiring excessive use of the heat lamp using a heating system separate from the heat lamp (column 13, lines 11-35).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the substrate holder depositing a material having a melting temperature of 70-200 °C of modified Baumann with the separate temperature system operating a temperature of 2-15 °C below the melting point of the material being formed of Hickerson.
Regarding (d), Zhang teaches a method for forming three dimensional objects (abstract) having a working head that is kept a precise distance away from the previous layer to form a line of material that forms a certain thickness due to surface adhesion and surface tension (column 6, lines 10-39).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the nozzle of modified Baumann with the distance of Zhang. One would have been motivated to do so since Zhang teaches that maintaining the distance between the working head and previous layer allows layer thickness to be controlled.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that Zhang is directed to solid free form manufacturing and is not applicable to a method in which a substrate is heated to form the part and (b) that the declaration of Mr. Ederer demonstrates that the claimed invention has unexpected results compared to the prior art.

Regarding (b), the declaration of Mr. Ederer does not provide a comparison of objects having the claimed properties and objects lacking them, but rather a density comparison between solid and hollow objects. While the calculations set forth therein may be accurate, the instant claims do not require a hollow object but rather one in which the density within the final object has specific characteristics. While applicant’s response does assert that lower packing densities reduce shrinkage, this is unsupported by the declaration of Mr. Ederer and would be unpersuasive even if it were supported since the range of Sachs extends to packing densities greater than those claimed but not densities below the claimed densities.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747
/JACOB T MINSKEY/               Primary Examiner, Art Unit 1748